Citation Nr: 1538092	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-44 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicide and/or hazardous chemicals. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, K.K. and D.K.



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves with period of temporary duty (TDY) from April 24, 1972 to July 23, 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of this hearing has been associated with the claims file. 

In July 2013 and November 2013, the Board remanded the claim for additional development, namely to obtain outstanding records and provide the Veteran a VA examination.  As will be discussed herein, the Board finds that the agency of original (AOJ) substantially complied with the remand order.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This claim has been processed through the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration of the existence of these electronic documents. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

As an initial matter, the Board finds that remand is necessary in order to obtain outstanding VA treatment records.  In July 2015, the Veteran submitted a VA Form 21-4142 and reported that he had received treatment from the James Haley VAMC from June 2015 to present.  Moreover, the Board notes that the Veteran's file contain treatment records from the Bay Pines VAMC dated through April 2014, so it is unclear if there are outstanding records of treatment that need to be associated with his file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the Bay Pines VAMC (since April 2014) and the James Haley VAMC (since June 2015) for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with regard to requests for records from Federal facilities. 

Lastly, in July 2015, the Veteran submitted a Parkinson's disease Disability Benefits Questionnaire completed by his private physician without a waiver of initial AOJ review.  Therefore, these records must be reviewed by the AOJ on remand.  38 C.F.R. § 20.1304(c) (2014).

With respect to the Veteran's TDIU claim, the Board notes that since adjudication of the Veteran's service connection claim for Parkinson's disease will likely affect the adjudication of his TDIU claim, these claims are inextricably intertwined.  Thus, adjudication of the Veteran's TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Bay Pines VAMC since August 2013 and James Haley VAMC since June 2015, all outstanding, pertinent records of evaluations and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal (to include consideration of any evidence submitted without a waiver of initial AOJ review provided since the June 2015 supplemental statement of the case).  If the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.



	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




